Order entered November 13, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00917-CR

                             FAUSTINO VALDEZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F16-00331-P

                                         ORDER
       Before the Court is court reporter Lisabeth Kellett’s November 5, 2018 request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed within THIRTY DAYS of the date of this order.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE